Cook, J.,
concurring in judgment only. Today’s majority correctly frames the sole issue this case presents as “whether the court of appeals erred in applying the one-hundred-eighty-day limitations period set forth in R.C. 4113.52 to Pytlinski’s common-law claim for wrongful discharge in violation of public policy.” I agree with the majority’s determination that R.C. 2305.09(D)’s four-year statute of limitations applies, but I disagree with the majority’s analysis.
I
In Kulch v. Structural Fibers, Inc. (1997), 78 Ohio St.3d 134, 677 N.E.2d 308, a majority of this court decided that “[a]n at-will employee who is discharged or disciplined in violation of the public policy embodied in R.C. 4113.52 may maintain a common-law cause of action against the employer.” Id., paragraph three of the syllabus. I dissented on that point, in part because neither Kulch nor the Kulch majority had “demonstrated legislative intent sufficient to overcome the presumption that R.C. 4113.52(E) is intended to provide a whistleblower with an exclusive remedy for violations of that section.” (Emphasis added.) Kulch, 78 Ohio St.3d at 169, 677 N.E.2d at 333 (Cook, J., dissenting).
If the issue of whether a common-law whistleblower cause of action exists were before this court for the first time today, I would decide this case in accordance with my dissenting view in Kulch. But in deference to the doctrine of stare decisis, I begin my analysis of today’s case recognizing the holding of Kulch that *82a limited common-law whistleblower cause of action exists based on the public policy evinced by R.C. 4113.52.
II
Given the existence of such a cause of action, I find that Kulch dictates the result reached by today’s majority. I take issue, however, with the majority’s reasoning here that recasts Kulch to depart from the actual holding of that case.
The majority characterizes the rationale in Kulch as follows:
“ ‘[A]n at-will employee who is discharged or disciplined for filing a complaint with OSHA concerning matters of health and safety in the workplace is entitled to maintain a common-law tort action against the employer for wrongful discharge/discipline in violation of public policy pursuant to Greeley, 49 Ohio St.3d 228, 551 N.E.2d 981, and its progeny. Thus, appellant is entitled to maintain a Greeley claim against appellees whether or not he complied with the dictates of R.C. 4.113.52 in reporting his employer to OSHA.’ (Emphasis added.) [Kulch], 78 Ohio St.3d at 162, 677 N.E.2d at 328-329.”
Based on this language, and without mentioning that other portions of the Kulch opinion state that the appellant had complied with R.C. 4113.52(A)(2) by reporting his employer to OSHA, today’s majority concludes:
“We find the holding in Kulch controlling in this case. Ohio public policy favoring workplace safety is an independent basis upon which a cause of action for wrongful discharge in violation of public policy may be prosecuted. Therefore, Pytlinski is not bound by the statute of limitations set forth in R.C. 4113.52 because his cause of action is not based upon that statute, but is, instead, based in common law for violation of public policy.” (Emphasis added.)
Today’s majority thus asserts, as Pytlinski urges, that Kulch recognizes a common-law cause of action based on a general public policy and not based on satisfaction of requirements embodied in R.C. 4113.52. But this is not what a majority of this court held in Kulch. Kulch was a plurality opinion, and that portion of Kulch that the majority cites as supporting the proposition that the elements of a Kulch common-law cause of action based on wrongful discharge in violation of public policy “do not include a requirement that there be a complaint to a specific entity, only that the discharge by the employer be related to the public policy” garnered only three votes. See Kulch, 78 Ohio St.3d at 163-164, 677 N.E.2d at 329-330 (Pfeifer, J., concurring in syllabus and judgment only). Because a majority of this court did not join the non-syllabus language on which today’s majority relies to make its blanket assertion, this language is not the law.
*83Instead, the only parts, of Kulch that garnered the support of four members of this court were the five syllabus paragraphs and the judgment. I therefore confine my decisionmaking to the law set forth by a majority of this court and not to the dicta of three justices.
I find that Kulch’s third syllabus paragraph disposes of the issue before us:
“An at-will employee who is discharged or disciplined in violation of the public policy embodied in R.C. 4113.52 may maintain a common-law cause of action against the employer pursuant to [Greeley] and its progeny, so long as that employee had fully complied with the statute and was subsequently discharged or disciplined.”
The conjunctive phrasing and tense of this syllabus language suggest a progressive, two-pronged scheme: (1) the employee must have satisfied all applicable statutory requirements (“employee had fully complied with the statute”); then (2) the employer had to discharge or discipline the employee (the employee “was subsequently discharged or disciplined”). (Emphasis added.) Id., paragraph three of the syllabus. I reach this conclusion because the Kulch majority’s use of the word “subsequently” signals that the common-law cause of action exists only after adverse action followed full compliance.
R.C. 4113.52(A) and (C) set forth what the employee must do to fully comply with the statutory requirements. Thus, contrary to the majority’s assertion, the elements of a common-law cause of action based on R.C. 4113.52 do include “a requirement that there be a complaint to a specific entity.” See R.C. 4113.52(A)(1) through (3) (mandating reporting to various entities ranging from an employee’s supervisor to appropriate public officials or agencies based on the type of violation). Before reporting information to an entity under R.C. 4113.52(A)(1) or (2), the employee must make “a reasonable and good faith effort to determine the accuracy” of the reported information. R.C. 4113.52(C).
R.C. 4113.52(B) in turn sets forth what constitutes disciplinary or retaliatory action by the employer. This conduct constitutes the second and final prong of the requirements of Kulch’s third syllabus paragraph.
R.C. 4113.52(D)’s requirement that the employee bring his or her civil action “within one hundred eighty days after the date the disciplinary or retaliatory action was taken” does not figure into the ordered progression set forth in the Kulch syllabus. This is so because the Kulch requirements never reach R.C. 4113.52(D). The third syllabus paragraph of Kulch requires full compliance, then adverse action. But satisfaction of section (D) becomes possible only after adverse employment action.
Thus, pursuant to Kulch, Ohio recognizes a common-law cause of action based on R.C. 4113.52. Because the R.C. 4113.52(D) one-hundred-and-eighty-day stat*84ute of limitations is not an element of that cause of action, the R.C. 2305.09(D) four-year default statute of limitations applies.
I therefore join today’s majority only in its judgment that Pytlinski is not time-barred from asserting such a cause of action. In so doing, I do not opine on whether Pytlinski has asserted a valid claim (ie., whether he has fully complied with the applicable R.C. 4113.52[A] and [C] requirements and has suffered disciplinary or retaliatory action under R.C. 4113.52[B]). The merits of the claim are not before this court, only the grant of the Civ.R. 12(B)(6) motion to dismiss predicated upon a statute-of-limitations issue.
Moyer, C.J., concurs in the foregoing opinion.